Citation Nr: 0705721	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-17 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date earlier than September 6, 
2002, for the award of service connection for bipolar 
disorder with depression and severe psychotic features.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and her sister


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1979 to 
November 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In relevant part, the RO granted 
service connection for bipolar disorder with depression and 
severe psychotic features, and assigned a 100 percent 
evaluation effective September 6, 2002.  The veteran timely 
perfected an appeal for an earlier effective date.  

In August 2006, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference Board hearing.  A 
copy of the transcript is associated with the record.


FINDING OF FACT

On September 6, 2002, VA received the veteran's original 
claim of entitlement to service connection for a psychiatric 
disability.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 6, 
2002, for the award of service connection for bipolar 
disorder with depression and severe psychotic features have 
not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 
C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400 (2006).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

As the outcome of this case turns on the law and not the 
evidence, the notice and duty to assist provisions are 
inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  
There is no reasonable possibility that any further 
assistance would aid the veteran in substantiating her claim.  
See 38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 
Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2006).  
Nevertheless, VCAA notice was provided in letters dated in 
August 2005 and April 2006.



II.  Analysis

The effective date of an award of service connection will be 
the day following discharge from service if the claim is 
received within one year of the veteran's discharge from 
service.  Otherwise, the effective date will be the later of 
the date of receipt of claim or the date entitlement arose.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West Supp. 2005); 38 C.F.R. § 3.151(a) (2006).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2006).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2006).

On September 6, 2002, VA received the veteran's original 
claim of entitlement to service connection for a psychiatric 
disability.  Accordingly, when VA granted service connection 
for bipolar disorder with depression and severe psychotic 
features, VA assigned an effective date of September 6, 2002, 
the date of receipt of claim.  See 38 C.F.R. § 3.400 (2006).  

The veteran contends, in essence, that she is entitled to an 
effective date of the day following discharge from service.  
She asserts that she would have filed an earlier claim but 
for the fact that she was not advised that she could file a 
claim for VA benefits until 2002 and that she had been insane 
prior to separation from service.  

After review, the Board observes that there is no evidence in 
the record received prior to September 6, 2002, in which the 
veteran indicates an intent to claim service-connected 
benefits for a psychiatric disability.  Moreover, at her 
Board hearing, she testified that she had not filed a claim 
prior to that date.  Thus, the Board finds that VA received 
the veteran's original claim of entitlement to service 
connection for a psychiatric disability on September 6, 2002.  

The Board acknowledges the veteran's contention that she was 
incapable of filing a claim any earlier because she was 
insane at the time of discharge from service.  She also 
contends that she did not file an earlier claim because she 
was not informed of her eligibility for VA benefits until 
2002.  The Board notes that the veteran's DD Form 214 does 
not indicate she was discharged due to a psychiatric 
disability, or that she received any disability severance or 
retirement pay.  Additionally, the veteran indicated that she 
attended college shortly after her discharge, although kept 
dropping out.  Regardless, VA law and regulations require a 
claim to be filed in order for benefits to be paid to any 
individual.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  No 
VA provision allows for an earlier effective date for an 
award of disability compensation based on her insanity or 
lack-of-notification arguments.  Cf. 38 U.S.C.A. § 5110; 38 
C.F.R. §§ 3.151(b), 3.400(b)(1)(ii)(B) (2006); see also 
Andrews v. Principi, 16 Vet. App. 309, 317 (2002), quoting 
Rodriguez v. West, 189 F.3d 1351 (Fed.Cir.1999) (nothing in 
38 U.S.C.A. §§ 5102 or 7722 indicates, or even suggests, that 
the Secretary's failure to provide assistance to a claimant 
justifies ignoring the unequivocal command in 38 U.S.C. § 
5110(a) that the effective date of benefits cannot be earlier 
than the filing of an application therefore.) 

Additionally, the fact that the veteran received treatment 
for her psychiatric disability prior to September 2002 does 
not warrant the assignment of an earlier effective date.  
While 38 C.F.R. § 3.157(b) does contain provisions in which 
VA treatment records can constitute an informal claim in 
certain cases, application of this regulation is not 
warranted in this case, as such regulation applies only to a 
distinct group of claims where service connection has already 
been established for the condition at issue.  See MacPhee v. 
Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006); see also 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (because 
appellant had not been granted service connection for his 
anxiety disorder, the mere receipt of medical records could 
not be construed as informal claim).  

The Board acknowledges that an August 2002 VA chaplain note 
reflects that the veteran "talked about her disability" and 
stated that she would be talking to AMVETS, and that the 
chaplain believed that she needed affirmation that that was 
what she should do.  A subsequent note indicated she wanted 
to speak with a Disabled American Veterans officer.  The 
Board observes, however, that the above exchanges do not 
reflect an intent to apply for service connection for a 
psychiatric disorder.  See 38 C.F.R. § 3.155.  On the 
contrary, the above reflects uncertainty and is at best 
ambiguous as to whether the veteran intended to file for any 
benefits, let alone service connection for a psychiatric 
disorder.  Thus, these treatment notes do not rise to the 
level of an informal claim as contemplated by 38 C.F.R. 
§ 3.155.  

Given the above, as the veteran did not file a claim for 
service connection for a psychiatric disability prior to 
September 6, 2002, she has already been given the earliest 
possible effective date for the award of service connection 
for bipolar disorder with depression and severe psychotic 
features.  Thus, there is no legal basis for an effective 
date earlier than September 6, 2002.  Accordingly, the claim 
must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

An effective date earlier than September 6, 2002, for the 
award of service connection for bipolar disorder with 
depression and severe psychotic features is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


